                                                                                                                          12/31/2018 04:58:37pm
                             Case 6:18-bk-08047-KSJ                Doc 5       Filed 12/31/18            Page 1 of 2
 Fill in this information to identify the case:
 Debtor name        Meyers-Sterner Industries, Inc.

 United States Bankruptcy Court for the: MIDDLE DISTRICT OF FLORIDA

 Case number                                                                                                              Check if this is an
 (if known)                                                                                                                amended filing

Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured
Claims and Are Not Insiders                                                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which
the debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do
not include claims by secured creditors, unless the unsecured claims resulting from inadequate collateral value places the
creditor among the holders of the 20 largest unsecured claims.


 Name of creditor and          Name, telephone         Nature of the claim   Indicate if     Amount of unsecured claim
 complete mailing              number, and email       (for example, trade   claim is        If the claim is fully unsecured, fill in only
 address, including zip        address of              debts, bank loans,    contingent,     unsecured claim amount. If claim is partially
 code                          creditor                professional          unliquidated,   secured, fill in total claim amount and
                               contact                 services, and         or disputed     deduction for value of collateral or setoff to
                                                       government                            calculate unsecured claim.
                                                       contracts)
                                                                                             Total           Deduction       Unsecured
                                                                                             claim, if       for value       claim
                                                                                             partially       of
                                                                                             secured         collateral
                                                                                                             or setoff
1   McLeod County Auditor-                             2018 Property                                                               $2,271.88
    Treasurer                                          Taxes
    Connie M. Kurtzweg
    2391 Hennepin Ave. N,
    Glencoe, MN 55336

2   City of Glencoe                                    Water and Sewer                                                             $1,563.52
    c/o Mark D. Larson
    1107 11th St. E. #107
    Glencoe, MN 55336



3   McLeod County Auditor-                             2018 Property                                                                 $868.53
    Treasurer                                          Taxes
    Connie M. Kurtzweg
    2391 Hennepin Ave. N,
    Glencoe, MN 55336

4   McLeod County Auditor-                             2018 Property                                                                 $481.78
    Treasurer                                          Taxes
    Connie M. Kurtzweg
    2391 Hennepin Ave. N,
    Glencoe, MN 55336

5   McLeod County Auditor-                             2018 Property                                                                 $216.58
    Treasurer                                          Taxes
    Connie M. Kurtzweg
    2391 Hennepin Ave. N,
    Glencoe, MN 55336




Official Form 204      Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                      page 1
                                                                                                                          12/31/2018 04:58:37pm
                             Case 6:18-bk-08047-KSJ                Doc 5       Filed 12/31/18            Page 2 of 2
Debtor       Meyers-Sterner Industries, Inc.                                       Case number (if known)
             Name


 Name of creditor and            Name, telephone     Nature of the claim     Indicate if     Amount of unsecured claim
 complete mailing                number, and email   (for example, trade     claim is        If the claim is fully unsecured, fill in only
 address, including zip          address of          debts, bank loans,      contingent,     unsecured claim amount. If claim is partially
 code                            creditor            professional            unliquidated,   secured, fill in total claim amount and
                                 contact             services, and           or disputed     deduction for value of collateral or setoff to
                                                     government                              calculate unsecured claim.
                                                     contracts)
                                                                                             Total           Deduction       Unsecured
                                                                                             claim, if       for value       claim
                                                                                             partially       of
                                                                                             secured         collateral
                                                                                                             or setoff
6   McLeod County Auditor-                           2018 Property                                                                    $67.20
    Treasurer                                        Taxes
    Connie M. Kurtzweg
    2391 Hennepin Ave. N,
    Glencoe, MN 55336

7   McLeod County Auditor-                           2018 Property                                                                    $58.24
    Treasurer                                        Taxes
    Connie M. Kurtzweg
    2391 Hennepin Ave. N,
    Glencoe, MN 55336

8   SRCarlsonlaw, LLC                                Notice Only                                                                       $0.00
    c/o Scott R. Carlson, Esq
    2700 W 59th Street
    Minneapolis, MN 55410



9   Mulligan Bjornnes, PLLP                          Legal Costs                                                                       $0.00
    c/o John F. Mulligan, Esq.
    401 Groveland Avenue
    Minneapolis, MN 55403



10 McCarty Naim & Keeter                             Legal Costs                                                                       $0.00
   James H. McCarty, Jr.
   Esq
   2630 NW 41st St.
   Suite A
   Gainesville, FL 32606
11 Glencoe Light and Power                           Utility - 818 9th St.                                                             $0.00
   Commission                                        E., Glencoe, MN
   305 11th St E.                                    55336
   Glencoe, MN 55336




Official Form 204      Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                      page 2
